LADENBURG THALMANN FINANCIAL SERVICES INC.
4400 Biscayne Boulevard
Miami, FL 33137

February 26, 2014

Marc N. Bell
Vice President & General Counsel
Vector Group Ltd.
4400 Biscayne Boulevard
Miami, FL 33137

Gentleman:

This letter agreement will confirm the understanding between Ladenburg Thalmann
Financial Services Inc. (“Company”), a Florida corporation with offices at 4400
Biscayne Boulevard, Miami, FL 33137, and Vector Group Ltd. (“VGL”), a Delaware
corporation with offices at 4400 Biscayne Boulevard, Miami, FL 33137, under
which VGL will provide certain services to the Company.

As reasonably requested by the Company, VGL will provide the following services
(“Services”) to the Company: (i) VGL will make available to the Company the
services of Richard J. Lampen, VGL’s Executive Vice President, to serve as the
Company’s Chief Executive Officer; and (ii) VGL will provide, upon request of
the Company, such other financial, tax and accounting resources, including
assistance in complying with Section 404 of the Sarbanes-Oxley Act of 2002 and
assistance in the preparation of tax returns.

In consideration of the Services, effective as of January 1, 2014, the Company
shall pay VGL an annual fee of $850,000, payable in quarterly installments of
$212,500 in advance (the “Fee”). Additionally, VGL shall be entitled to recover
all direct, out of pocket costs, fees and other expenses incurred by VGL or
Mr. Lampen in connection with the Services.

The Company shall indemnify, defend and hold harmless VGL from and against any
loss, liability, claim, demand, action, suit, proceeding, judgment, penalty,
government investigation, or expense (including reasonable attorneys’ fees),
whether or not involving a third-party claim, proceeding, demand, or liability
of any kind, (collectively “Damages”) arising, directly or indirectly, or
alleged to arise, directly or indirectly, in any way out of the provision of
services by Mr. Lampen hereunder.

VGL shall provide the Company with reasonably prompt written notice of a claim
for any Damages or the commencement of any claim, demand, proceeding, action or
suit (collectively, “Proceeding”). Any failure to notify the Company will not
relieve the Company of its indemnification obligation hereunder except to the
extent that the Company demonstrates that the defense of a Proceeding by the
Company was materially prejudiced by failure or delay to give such notice. The
Company shall diligently assume the defense, including payment thereof, of any
Proceeding through counsel selected by the Company (and not reasonably objected
to by VGL). The Company shall have the right to compromise or settle such
matters (and VGL shall not have such right) provided however, that no compromise
or settlement of any such Proceeding may be effected by the Company without the
consent of VGL, such consent not to be unreasonably withheld or delayed unless
(a) there is no finding or admission of any violation of law by VGL and (b) the
sole remedy provided thereunder is monetary damages which will be paid in full
by the Company and the Company demonstrates the capacity to do so.

Our agreement will terminate upon not less than 30 days’ prior written notice by
either of us.

This letter agreement supersedes that certain letter agreement between the
Company and VGL, dated February 8, 2012 which agreement shall no longer be of
any force and effect.

Please indicate your acceptance by signing this letter in the space provided
below.

LADENBURG THALMANN
FINANCIAL SERVICES INC.

By: /s/ Brett H. Kaufman
Name: Brett H. Kaufman
Title: Senior Vice President and
Chief Financial Officer


ACCEPTED AND AGREED TO:

VECTOR GROUP LTD.

By: Marc N. Bell
Name: Marc N. Bell
Title: Vice President and
General Counsel


